19-23649-rdd         Doc 1654        Filed 09/03/20 Entered 09/03/20 19:55:04                          Main Document
                                                 Pg 1 of 3



   COLE SCHOTZ P.C.
   500 Delaware Avenue, Suite 1410
   Wilmington, Delaware 19801
   Tel: (302) 655-5000
   Fax: (302) 658-6395
   Justin R. Alberto (admitted pro hac vice)

   Efficiency Counsel to the Official Committee of
   Unsecured Creditors of Purdue Pharma L.P., et al.

   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK

                                                                     :
       In re:                                                        :    Chapter 11
                                                                     :
       PURDUE PHARMA L.P., et al.,                                   :    Case No. 19-23649 (RDD)
                                                                     :
                                                 Debtors.1           :    (Jointly Administered)
                                                                     :

    SUPPLEMENTAL DECLARATION OF JUSTIN R. ALBERTO IN SUPPORT OF
        APPLICATION OF THE OFFICIAL COMMITTEE OF UNSECURED
    CREDITORS FOR ENTRY OF AN ORDER AUTHORIZING RETENTION AND
       EMPLOYMENT OF COLE SCHOTZ P.C. AS EFFICIENCY COUNSEL
         TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS,
                  NUNC PRO TUNC TO FEBRUARY 24, 2020

                I, Justin R. Alberto, hereby declare, pursuant to 28 U.S.C. § 1746, under penalty of

   perjury as follows:

                1.     I am a Member of the law firm of Cole Schotz P.C. (“Cole Schotz”), which

   maintains offices for the practice of law at 500 Delaware Avenue, Suite 1410, Wilmington,

   Delaware.         Cole Schotz also maintains offices in Boca Raton, Florida; Baltimore,



   1
      The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
   jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal Technologies
   L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P.
   (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591), Ophir Green
   Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue Pharmaceutical Products L.P.
   (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805), Button Land L.P. (7502), Rhodes
   Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes Pharmaceuticals L.P. (6166), Rhodes
   Technologies (7143), UDF L.P. (0495), SVC Pharma L.P. (5717) and SVC Pharma Inc. (4014). The Debtors’ corporate
   headquarters is located at One Stamford Forum, 201 Tresser Boulevard, Stamford, CT 06901.
19-23649-rdd     Doc 1654     Filed 09/03/20 Entered 09/03/20 19:55:04            Main Document
                                          Pg 2 of 3



   Maryland; Hackensack, New Jersey; New York, New York; Dallas, Texas; and Fort Worth,

   Texas.

            2.    I make this Supplemental Declaration in furtherance of paragraph 4 of the

   Order Authorizing Employment and Retention of Cole Schotz P.C. as Efficiency Counsel

   to the Official Committee of Unsecured Creditors, Nunc Pro Tunc to February 24, 2020

   [Docket No. 1084] and in accordance with Bankruptcy Code section 330(a)(3)(F).

            3.    Paragraph 23 of Cole Schotz’s retention application [Docket No. 1013]

   discloses that Cole Schotz’s rates are subject to periodic adjustments and that such

   adjustments typically occur on or about September 1 of each year.

            4.    Effective September 1, 2020, the standard hourly rate ranges established by

   Cole Schotz for professionals are set forth below:

                              Title                  Hourly Rate

                            Member                   $ 410-$1,050

                    Senior Member/Special               $495-$900
                           Counsel

                            Associate                   $285-670

                            Law Clerk                     $225

                        Paraprofessional                $215-$345

                       Litigation Support               $260-$360

                         Legal Practice                 $105-$205
                           Assistant

            5.    The individual billing rates assigned to the professionals providing services

   in these chapter 11 cases will be reflected on Cole Schotz’s invoices and fee applications.




                                                2
19-23649-rdd   Doc 1654       Filed 09/03/20 Entered 09/03/20 19:55:04           Main Document
                                          Pg 3 of 3



          6.     The increased rates are consistent with, and typical of, compensation

   arrangements entered into by comparable firms that render similar services under similar

   circumstances. The increase in rates set forth herein is reasonable, market-based and

   designed as fair compensation for the services provided by Cole Schotz. As noted herein,

   the Committee was advised that Cole Schotz’s rate typically adjust annually on September

   1. The Committee has consented to the rate increases identified herein.

          7.     I declare under penalty of perjury that the foregoing is true and correct.

   Dated: September 3, 2020

                                                COLE SCHOTZ P.C.

                                                /s/ Justin R. Alberto
                                                Justin R. Alberto (No. 5126)
                                                500 Delaware Ave., Suite 1410
                                                Wilmington, DE 19801
                                                Telephone: 302-652-3131
                                                Fax: 302-652-3117
                                                jalberto@coleschotz.com




                                               3
